Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with TYLER DRYE on 9/7/2021.
The application has been amended as follows: 
Amend claim 1 line 3-5 as follows:
a step of removing a reaction product formed on a peripheral side part of an electrostatic chuck of a loading table which is disposed in the plasma processing apparatus and on which a workpiece is loaded

Allowable Claims
Claims 1-7 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate or suggest the subject matter of claim 1, the independent claim. The most relevant references are FUKIAGE, GUIDOTTI, OH, and COWANS. FUKIAGE teaches a step of removing a reaction product by loading a dummy wafer peripheral side part, i.e., not the chuck’s top surface, which is covered by the dummy wafer; and the expansion valve is held open at a constant value throughout the entire step of removing the reaction product, a step that includes all three sub-steps of loading the dummy wafer, increasing the loading table’s temperature, and introducing the gas mixture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714